Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 2, “could be” is indefinite language which should be replaced with –is--.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT Publication WO 03/016030 (see page 3, lines 11-21; page 5, lines 7-8 and lines 22-23; page 6, lines 5-10; page 8, lines 12-13; page 10, line 5; page 11, lines 23-26) in view of Lai et al 7,420,743 (see col. 4, line 58 through col. 5, line 10; col. 8, line 66 through col. 9, line 8; col. 11, line 63 through col. 12, line 9), Seemayer et al 6,734,313 (see col. 1, lines 31-45) and the article to Ortiz et al (see the Abstract and page 361).  
PCT -030 discloses the basic claimed method of manufacturing an article through additive manufacturing including the formation of pixels—or voxels, see page 10, line 5—using monomers with the instant reactive groups (see the reactive powders taught at page 5, lines 7-23, including epoxy powders) and a polymerizing liquid that would include a spiroorthoesters (see page 6, line 10), whereby the components are formed into pixels or voxels and cured, the curing increasing the viscosity of the voxel—ie, hardening it.  Essentially, the primary reference fails to explicitly teach that the article is  a lens and that the reactive monomers shrink during polymerization while the spiroorthoesters expand during polymerization.  Kai et al teaches a similar additive manufacturing wherein a lens is formed and inter-diffusion preferably occurs between the deposited voxels.  See the above noted passages.  Note that the primary reference discloses forming transparent articles (page 8, lines 12-13) and articles with varying refractive indices (page 11, lines 23-26), the refractive indices being varied also in Lai et al.  It certainly would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference by forming a lens as taught in Lai et al dependent on the exact article desired.  Seemayer et al and the article to Ortiz et al are applied to show that monomers as taught in the primary reference are known to either shrink during polymerization (ie, epoxy) or expand during polymerization (spiroorthoester) and it is submitted that these properties are either inherent in the compounds used in the primary reference or surely obvious thereover.  Ie, if it is known that certain monomers shrink during polymerization and others expand, it is reasonable to assume that such will occur when these monomers are used in the process of PCT -030.  One of ordinary skill in the art would have been able to tailor the exact composition of each voxel as necessary dependent on the exact refractive index desired and hence instant claims 22 and 23 are submitted to be obvious.  Instant claim 25 is taught at page 6, line 8 of the primary reference.  Evaporation of a solvent would also have been a conventional way to increase the viscosity.  Instant claim 27 is taught at the paragraph bridging columns 11 and 12 of Lai et al.  Instant claims 28 and 29 are conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious aspect in the method of the primary reference to ensure uniformity of article properties.  The methods of PCT -030 and Lai et al constitute 3D printing processes as set forth in instant claim 30.    Instant claims 31 and 32 are conventional in the art—Official Notice is hereby taken of this—and such would have been an obvious aspect in the method of the primary reference as modified by Lai et al to form the desired lens.  The lenses of the combination of the primary reference and Lai et al would be considered to be inclusive of the conventional lenses set forth in instant claims 33 and 34.  The exact composition as applied as recited in instant claim 35 would have been obviously determined dependent on the exact optical properties desired for the final article.  Instant claim 36 is taught at page 6, line 10 of the primary reference.  Instant claim 37 is taught at page 3, lines 16-19.  It is submitted that instant claim 38 would have been an obvious aspect in the reaction of the primary reference dependent on the exact reactive compounds being used.  It is known that incorporating a spiroorthocarbonates or a spiroorthoester in a typical polymerizable material that contracts will reduce the shrinkage—ie, see Seemayer et al and the article to Ortiz et al—and the exact degree to which the shrinkage is reduced would surely have been within the skill level of the art.  Instant claim 40 is taught at page 6, line 21 of the primary reference and instant claim 41 at page 14, lines 15-18.  
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742